Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is a response to correspondent of 6/22/2022.
Allowable Subject Matter
Claim 20 is allowed.
Claims (13 and 19) are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: prior art of record neither discloses nor suggests the selection of non-dynamic disturbance control schemes in a memory with the catalogued index number of a library control schemes algorithm that with the associated of each of the disturbances of the host product model algorithm thereof.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims (1, 4-12 and 14-18) is/are rejected under 35 U.S.C. 103 as being unpatentable over Ehrlich (7265931) in view of Erickson et al (6684114, hereinafter- Erickson).
Regarding claim 1: Ehrlich discloses an apparatus for compensates the disk drive disturbance with a memory via host commands. However, Ehrlich is silent on the
capability of the multiple type of disturbances (i.e.: repeat runout (rro) and non- repeat runout (nrro)) compensations. Thus, Erickson is relied upon for the multiple type of disturbances (col. 3, lines 9-19 of Erickson) compensations. It would have been
obvious for artisan of the art at the time of the invention to include a various type of disturbances compensations into Ehrlich as taught by Erickson. The rationale as follows: the artisan of the art would have motivated to provide a compensating signal to cancel the disturbance in the drive as suggested in the col. 2, lines 31-36 of Erickson. Although the wording may not be verbatim as recited in the claim(s). It should not be construed lacking as a whole in Ehrlich and Erickson insuchas algorithm control schemes for compensations of the disturbances or characteristic thereof.
Regarding claim 4: the combination of Ehrlich and Erickson teaches the selection of disturbance characteristics in (col. 3, lines 21-27 of Erickson).
Regarding claim 5: the combination of Ehrlich and Erickson teaches characteristics include a magnitude and/or a frequency in (col. 4, lines 55-62 of Erickson).
Regarding claim 6: the combination of Ehrlich and Erickson teaches selecting scheme/model/compensation at initially powered-on/ start-up in (col. 5, lines 22-33 of Ehrlich).
Regarding claim 7: the combination of Ehrlich and Erickson teaches the disturbance control is selected based on a position within an enclosure/drive in (col. 8, lines 46-59 of Ehrlich).
Regarding claim 8: the combination of Ehrlich and Erickson teaches the disturbance control include at least two of the following: a rotational vibration sensor feedforward, a frequency adaptive disturbance attenuation, a loop shaping disturbance, and an adaptive control in (col. 8, lines 46-62 of Ehrlich).
Regarding claim 9: the combination of Ehrlich and Erickson teaches the disturbance control include a rotational vibration sensor feedforward, a frequency adaptive disturbance attenuation, a loop shaping disturbance, and an adaptive control in (col .8, lines 46-62 of Ehrlich).
Regarding claim 10: the combination of Ehrlich and Erickson teaches the disturbance controls are stored within in the memory in (col. 8, lines 26-28 of Ehrlich and col. 3, lines 41-56 of Erickson).
Regarding claim 11: the combination of Ehrlich and Erickson teaches the disturbance controls are separate sets of computer code (col. 3, lines 41-49 of Erickson).
Regarding claim 12: the combination of Ehrlich and Erickson shows in figures 3 and 7 of Ehrlich the voice coil motor (VCM) assembly and the selected disturbance compensation driving current to the VCM (see associated descriptions for details).
Regarding claim 13: the combination of Ehrlich and Erickson teaches the memory stores a library (lookup table) that indexes and associates of the compensated disturbance control (col. 5, lines 28-33 of Ehrlich and col. 9, lines 27-34 of Erickson).
Regarding claim 14: the combination of Ehrlich and Erickson teaches the command includes an index number and the servo controller is configured of the compensation of the disturbance control (shown in figure 7 of Ehrlich; col. 5, lines 28-33 of Ehrlich and col. 9, lines 27-34 of Erickson).
Regarding claim 15: the combination of Ehrlich and Erickson teaches system on a chip (SOC) for compensating multiple disturbances in (col. 5, lines 53-61 of Ehrlich).
Regarding claim 16: the combination of Ehrlich and Erickson teaches the disturbance control the in the memory in (col. 8, lines 26-28 of Ehrlich and col. 3, lines 41-56 of Erickson).
Regarding claim 17: the combination of Ehrlich and Erickson teaches the disturbance controls are separate sets of computer code (col. 3, lines 41-49 of Erickson).
Regarding claim 18: the combination of Ehrlich and Erickson teaches the disturbance control include at least two of the following: a rotational vibration sensor feedforward, a frequency adaptive disturbance attenuation, a loop shaping disturbance, and an adaptive control in (col. 8, lines 46-62 of Ehrlich).
Claims (2-3) is/are rejected under 35 U.S.C. 103 as being unpatentable over Ehrlich and Erickson as applied to claim (1) above, and further in view of Dalphy et al (8332695, hereinafter — Dalphy).
The reasons for Ehrlich and Erickson are stated in above. Eventhough, the maker and serial identifiers are well known to embed with the metadata of the drive. Nonetheless, Ehrlich and Erickson silent on the capability of metadata with manufacturer/maker and product model/serial number/identifier per drive. Dalphy is relied on for manufacturer/maker and product model/serial number/identifier (col. 4, lines 13-35 of Dalphy). It would have been obvious for the artisan of the art at the time of the invention was made to include the make and serial identifier in drive of Ehrlich and Erickson as taught by Dalphy. The rationale as follows: an artisan of the art would have been motivated to embedded identifiers in the drive to keep track of multiple of drives under operations and calibrations as suggested in col. 3, lines 14-20 of Dalphy.
Claims (10 and 16) is/are rejected under 35 U.S.C. 103 as being unpatentable over Ehrlich (7265931) and Erickson et al (6684114) as applied to claim (1) above, and further in view of Nestor (2003/0041281).
Although Ehrlich and Erickson et al in combination stored the disturbance control schemes within memory per se. However, it is silent on a single binary file in the memory as recited. Thus, Nestor is relied upon the storage format of the single binary file in the memory para.[0136] as recited and in-line with instant specification para.[0025]. Therefore, it is merely a substitution one memory storage format for another. The rational as follows: format availability and design choice.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to K. Wong whose telephone number is (571) 272-7566.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J. Feild can be reached on (571) 272-4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K. WONG/Primary Examiner, Art Unit 2689